LATTIMORE, J.
Conviction for murder; punishment, twenty years in the penitentiary.
Appellant’s notice of appeal was given on December 1, 1930. The statement of facts herein was filed on the 17th of March, 1931. The law requires that same be filed within ninety days after the giving of notice of appeal. The statement of facts cannot be considered because filed too late.
The exceptions to the court’s main charge and the refusal of three special charges are of such character as that same cannot be appraised in the absence of statement of facts.
No error appearing, the judgment will be affirmed.